Case 1:18-cv-01377-HYJ-PJG ECF No. 54-3 filed 09/30/20 PagelD.717 Page 1 of 3

 

TABLE OF AUTHORITIES

United States Code

15 U.S.C. §1114 wie ccsssssecsessecsserserseseeseesnestsecssrenseenssnsessnesseeesersnssenserens 18, 28, 29, 30
15 U.S.C. §1115 ssvissnnsssssssncnneinenuoncaennrieacasnrnianawas sa ncusunennaesasenuesuasbtanenedintenseuosaunsisatensssensen® 31
15 U.S.C. §1116 sccscitisssvivcvancasaasvessavesenacnasssuasvenvessivevssuvosauanwavaraisaecaesecuneraisenmaensstwanadeserantes 30
15 U.S.C. §1117 seissssssccsssssviesrenceveisnrnerwcaiausemanecnacanccincccerscunieraamaausesccsnnaseencesiasiass 19, 30
15 U.S.C. §1125 ..... saguesescesiaaerscanqacansnineaciniucenavene ud mecmmngueneds 27, 28, 29, 30, 32
17 U.S.C. §101 . .nersnneenonesnnersrensensansomienesistesepasinns ndihagsahbaiasinianesnaneneg oy eiaesbu eb RAani enweaehiH eonquenass 34
17 U.S.C. $106 cencertansnessesmuetuineetiunemnneeeenneanmbovcatnus eamneenneRvensnensnenutciaesanananessei conse! 32, 33, 34
1 reSRIGe SA NO a, 1c. sppraerapeemeresicrstnescmneascnseyanraseucsercotannrsronasmanientbnsteatenystee tea theta many een 32
17 U.S.C. §501 ssssvcssvnecvseansssnwnexannnssoeneanensvunmneinsnennien wenuowaanenensenseentsssennensonciseseenenmnenennnes 32

Federal Rules of Civil Procedure

 

Fed. R. Civ. Pro. 5 ....ccccccccecesesevecccusveeesveesvesssessnssseeeeersveesstsasetseeeeseeseneeeeeenesaesaaeeseneeenseseneses 14
Fed. R. Civ. Pro. 36 ....cccsccssssscccosccsavueseceesessssecssseesssvssscescecsssscessucceececeseusuesqaeenssseeeeeeesneeeeenes 14
Fed. R. Civ. Pro. 5 Gress ssmccsesisaiscsuscnerscavcsniccniencinsstaen cau nar evinces ndaaeanenetenes 1, 14

United States Supreme Court Cases
Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986).......cccceeeee eens ee rene eee ee ene enes 14
Feist Publications, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340 (1991) ...eeceecssesrenseeees 32, 33

Sixth Circuit Court of Appeals Cases

Allard Enters v Advanced Programing Res., Inc., 146 F.3d 350 (6th Cir. 1998) ......000 28
Champions Golf Club, Inc. v. The Champions Golf Club, Inc.,

78 F.3d 1111 (6th Cir, 1996) 000... ess sesiidieescintduonnantekedbssbuadniessraeeasatedsnbieicisvaserse.. 20, 25
Coach, Inc v Goodfellow, 717 F.3d 498 (6th Cir, 2013) ..ssccsesereesereteeeneeteteeseetensenseenes 16

vi
Case 1:18-cv-01377-HYJ-PJG ECF No. 54-3 filed 09/30/20 PagelD.718 Page 2 of 3

Daddy’s Junky Music Stores, Inc. v Big Daddy’s Family Music Ctr,
109 F, 3d 275 (6th Cir, 1997) oo. eessenctsesestesteesesseserseasesaeeacearenees 18, 19, 21, 22, 23, 26

Esercizio v. Roberts, 944 F.2d 1235 (6th Cir. 1991)... eeeeesceceeseeeesnreeneeeneerrerseesenseaes 19

Frisch’s Restaurants, Inc. v Elby’s Big Boy, Inc., 670 F.2d 642 (6th Cir. 1982)........ 18, 27

Goodson v Brenan, 688 F. App’x 372 (6th Circ. 2017) ..ceccscsecseessereeserseesssseeseseanees 15
Gray v Meijer, Inc, 295 F3d 641 (6th Cir. 2002) isiscsessssnssasssaemecasssecrussiwnanaseraniorsneaaasane 25
Homeowners Group, Inc., v. Home Mktg. Specialists, Inc.,

931 F.2d 1000 (6th Cir. 1991) voce ceceecsseeesseesseteseeevteesseenesteneseeees 19, 22, 24, 25, 26, 28
Interactive Prods Corp v a2z Mobile Office Solutions, Inc, 326 F.3d 687

(6th Cir, 2003) seresensnrsrnncasercrsscmisnssinsienenksassiieakn anna heyanisismnaieiensh suse eben eae NRO RRASIONS: 16
Lexmark Int’l, Inc. v. Static Control Components, Inc.,

387 F.3d 522 (6th Cir. 2004) sissstescssuensasecrencsmnrccnsnscncerecoscurcctamvcnenetiaaanneati 32, 33
Laukus v Rio Brands, Inc, 391 F App’x 416 (6th Cir. 2010) ccceusescssssseseseecesssereeeresseees 30
Lucas Nursery & Landscaping, Inc v Grosse, 359 F.3d 806 (6th Cir. 2004)......ccccsessseeees 31
Maker’s Mark Distillery, Inc. v. Diageo N. Am., Inc.,

679 F.3d 410 (6th Cir. 201 2)aisssrssnnsenreuinevenwerenmancmmnrncmnnccercnacmstaacnmsnnaens 19, 21
Nartron Corp v STMicroelectronics, Inc 305 F.3d 397 (6th Cir. 2002). ...cccscesereeeeeeeees 31

Parameter Driven Software, Inc v Mass. Bay Ins. Co, 25 F.3d 332 (6th Cir. 1994).........27

Progressive Distribution Servs v UPS, Inc, 856 F.3d 416 (6th Cit, 2017)....ccssseceeeneees 21
Sovereign Order of Saint John v Grady, 119 F3d 1236 (6th Cir. 1997) ....:csessserseerereeees 27
Therma-Scan Inc v Thermoscan, Inc, 295 F.3d 623 (6th Cir. 2002)..........ccceeene eee 19, 25
Tumblebus Ins v Cranmer, 399 F.3d 754 (6th Cir. 2005) .....cccccseccssseesersresreseseesseessreeees 20
Wynn Oil Co. v. Thomas, 839 F.3d 623 (6th Cir. 1988). ..ccccccesessecereeesseeeeeeeeeeseeeeeaenees 21

United States District Court Cases

Griff Machine Products Co., v Griptron Systems, Inc.,
1985 U.S. Dist. LEXIS 18462 (N.D. Ohio June 27, 1985) woo cc ceceteeeseenseenesenenseenee 16

vil
Case 1:18-cv-01377-HYJ-PJG ECF No. 54-3 filed 09/30/20 PagelD.719 Page 3 of 3

Hair Associates, Inc., v. National Hair Replacement Services, Inc.
987 F. Supp 569 (W.D. Mich. 1997) oi ecceccssessccseecssesrscsssessreserscsnesseeesereeeeresanees 16

Shell v Lautenschlager, No. 1:15CV1757, 2017 U.S. Dist. LEXIS 180596,
2017 WL 4919206, at *4 (N.D. Ohio Oct. 31, 2017) ncccccscscsssstesssseeserseeereesenstesees 15

Michigan State Court Cases

 

UUSI, LLC v Stieg, et al., Case No: 16-14662-CK....2 0... c cee ceene eee e neste ree eeeeeeeneenes 5
Treaties
2 J. Thomas McCarthy, McCarthy on Trademarks and Unfair Computation...............0 19

vill
